              Case 1:20-cv-08129-CM Document 2 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MR. GEORGE THOMAS VERNON,
                               Plaintiff,
                                                            20-CV-8129 (CM)
                   -against-
JEFFREY EPSTEIN; GHISLAINE NOELLE                           ORDER OF DISMISSAL
MARION MAXWELL,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants kidnapped and

drugged him, and took him by plane to New York, where he was sexually abused by Maxwell at

Epstein’s apartment. The Court dismisses the complaint for the following reasons.

       Plaintiff has previously submitted to this Court a virtually identical complaint against the

same defendants. That case is presently pending before the Court under docket number ECF

1:20-CV-6928, 1. As this complaint raises the same claims, no useful purpose would be served

by litigating this duplicate lawsuit. Therefore, this complaint is dismissed without prejudice to

Plaintiff’s pending case under docket number ECF 1:20-CV-6928, 1.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint is dismissed as duplicative. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith, and
          Case 1:20-cv-08129-CM Document 2 Filed 10/02/20 Page 2 of 2




therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   October 2, 2020
         New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                                2
